On petition for a rehearing.
Scott, J.
After full argument, we have concluded that' the petition for a rehearing in this cause must be overruled.
If the deed from the sheriff to the appellees had shown on its face that they held the land in trust, and were not in possession, nor receiving rents therefrom, they would not be liable for taxes assessed against the property; but we are of opinion, that, under the facts alleged in the com*507plaint, the appellees are liable for the taxes assessed against the property for the years in which they held the title, and the treasurer had the right to look to .them for that portion of the tax; and as that portion of the tax was not paid, nor any one before the court, on the complaint, against whom the tax might have been enforced, the demurrer to the complaint should have been sustained.
The petition for a rehearing is overraled.